Title: From John Adams to the President of Congress, No. 89, 6 July 1780
From: Adams, John
To: Huntington, Samuel,President of Congress


     
     Paris, 6 July 1780. Dupl, both text and signature in John Thaxter’s hand (PCC, No. 84, II, f. 165–171). printed: Wharton, ed., Dipl. Corr. Amer. Rev.Francis Wharton, ed., The Revolutionary Diplomatic Correspondence of the United States, Washington, 1889; 6 vols., 3:833– 837.
     This letter, received by Congress on 19 Feb. 1781 (JCCWorthington C. Ford and others, eds., Journals of the Continental Congress, 1774–1789, Washington, 1904–1937; 34 vols., 19:174– 175), includes a list, taken from the Courier de l’Europe of 27 June, of vessels captured or destroyed by all belligerents since the beginning of the war. Lamenting the loss of so many American naval vessels, Adams urged Congress to “give great Attention to their Navy; to the Augmentation of Ships; the Multiplication of Seamen; the Improvement of Discipline and the formation of Officers.” It was necessary that Congress take such action and Americans “cherish their own Navy,” because “no other Nation would grieve very much at the total destruction of it, before the Conclusion of a Peace. I am sorry to say this, but I have heard such Hints as convince me that it is my Duty to put Congress on their Guard, and to intreat them to leave nothing unattempted to put their Marine upon the best footing in their Power.”
    